Citation Nr: 0002850	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  97-34 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York



THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel




INTRODUCTION

The veteran had active service from July 1974 to June 1976.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a February 1997 RO rating decision that denied service 
connection for PTSD.



FINDINGS OF FACT

1.  During service the veteran did not engage in combat.

2.  There is no credible supporting evidence of an in-service 
stressor upon which to base the diagnosis of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.  Factual Background

The veteran had active service from July 1974 to June 1976.

Service documents show that the veteran served on board the 
USS FARRAGUT.  These documents do not show that he engaged in 
combat.  Nor does his DD Form 21, Report of Separation from 
Active Duty, show that he was awarded medals denoting combat 
participation.  Nor does the veteran assert that he engaged 
in combat while in service.  He has denied being in combat.  
See, e.g., the April 1993 psychosocial assessment by the 
Canandaigua VA medical center.

Service medical records are negative for PTSD.

The post-service medical records do not show the presence of 
a psychiatric disability until 1981.  Private medical reports 
show that the veteran was treated for alcohol abuse in 1981.  
The post-service medical records do not show the presence of 
PTSD until the 1990's.

Statements from the veteran and his parents, including his 
mother's statement received with the October 1999 Written 
Brief Presentation, are to the effect that the veteran has 
mental problems.  The statements of the veteran are to the 
effect that he has PTSD due to 2 incidents of service.  The 
reported in-service stressors include the death of a comrade 
while on the USS FARRAGUT who committed suicide on the bunk 
over the veteran and bled on the veteran during the suicide, 
and the death of a comrade while on the USS FARRAGUT from an 
overdose of drugs.  The veteran has not provided the names of 
the reported dead crewmen.

In April 1998, the RO wrote to the U.S. Armed Services Center 
for Research of Unit Records (USASCRUR) for information to 
corroborate the veteran's reported in-service stressors while 
serving on board the USS FARRAGUT.  In October 1998, the 
USASCRUR sent the RO a command history of the USS FARRAGUT 
for 1974 that did not show a crewmember committing suicide or 
dying from a drug overdose.  The USASCRUR was unable to 
verify the deaths of the crewmen reported by the veteran and 
noted that the USS FARRAGUT was not in the contiguous waters 
of Vietnam in 1974 or 1975.

In March 1999, the RO sent the veteran a copy of the USASCRUR 
report, which specifies the information necessary to perform 
further research.  The veteran did not respond with any 
additional information.


B.  Legal Analysis

The veteran's claim for service connection for PTSD is well 
grounded, meaning it is plausible.  The Board finds that all 
relevant evidence has been obtained with regard to the claim 
and that no further assistance to the veteran is required to 
comply with VA's duty to assist him.  38 U.S.C.A. § 5107(a) 
(West 1991).

In order to establish service connection for a disability, 
the evidence must demonstrate the presence of it and that it 
resulted from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (1999); a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the veteran engaged in combat with the 
enemy and the claimed stressor is related to that combat, in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of 38 C.F.R. § 3.1(y) (1999) and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions or hardships of 
the veteran's service, the veteran's lay testimony alone may 
establish the occurrence of the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval or air 
organization of the United States during a period of war, 
campaign or expedition, the VA Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, condition or hardship of 
such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service-connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reason for granting or denying 
service-connection in each case shall be recorded in full  
38 U.S.C.A. § 1154(b) (West 1991).


Service documents do not show that the veteran engaged in 
combat.  Nor does the veteran allege combat service.  Hence, 
the provisions of 38 U.S.C.A. § 1154(b) are not for 
application in this case.

Eligibility for service connection for PTSD requires the 
presence of 3 elements.  There must be a clear medical 
diagnosis of PTSD (unequivocal and presumed to include 
adequacy of PTSD symptomatology and sufficiency of claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor.  Cohen v. Brown, 10 
Vet. App. 128, 138, 139 (1997).

While the evidence shows a clear diagnosis of PTSD, it does 
not include credible supporting evidence of an in-service 
stressor upon which to base the diagnosis of PTSD.  The 
veteran's reported in-service stressors include the death of 
2 comrades while serving on board the USS FARRAGUT, but the 
USASCRUR has been unable to verify the death of these 
crewmen.  Nor is there other evidence of record to 
corroborate the veteran's reported in-service stressors and 
the veteran has not provided more specific information, such 
as the names of the dead crewmen, to enable the USASCRUR to 
provide a more detailed search.

After consideration of all the evidence, the Board finds that 
there is no documentation of the veteran's reported in-
service stressors other than his own statements, and that 
this evidence is not sufficient to support the occurrence of 
the claimed in-service stressors.

Since the Board finds that there is no credible supporting 
evidence of the veteran's claimed in-service stressors, it is 
determined that the preponderance of the evidence is against 
the claim for service connection for PTSD.  Hence, the claim 
is denied.  Since the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
for application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for PTSD is denied.




		
	J. E. Day
	Member, Board of Veterans' Appeals



 

